                 Case 1:18-cv-03167-LGS Document 188 Filed 05/14/20 Page 1 of 1
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK

        COSMOPOLITAN SHIPPING CO., INC.,

                                          Plaintiff
                                                                             18 Civ. 3167
                            - against -
                                                                               ORDER
        CONTINENTAL INSURANCE COMPANY,
        et al.

                                          Defendants.



LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, the telephonic pre-hearing conference was held on May 14, 2020. It is hereby

        ORDERED that Defendant Continental Insurance Company shall, by May 28, 2020, send Plaintiff

Cosmopolitan Shipping Co., Inc., a letter identifying the authentication issues discussed at the conference.

Plaintiff shall send Defendant a letter in response no later than June 11, 2020. Any remaining objections shall

be raised at the hearing. It is further

        ORDERED that by June 4, 2020, the parties shall disclose all demonstrative aids that may be used at

the upcoming evidentiary hearing. Any disputes should be raised promptly with the Court. It is further

        ORDERED that the evidentiary hearing scheduled to begin on June 8, 2020, at 10:00 A.M. is adjourned

to August 25, 2020, at 10:00 A.M. The parties shall make diligent efforts to ensure that, if necessary, the

hearing can take place by video conference without any interruptions. It is further

        ORDERED that the parties may file a letter by July 17, 2020, requesting another pre-hearing

conference. The letter shall state a proposed date for the conference and all issues the parties wish to discuss.



Dated: May 14, 2020
       New York, New York
